The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 04/27/2022 amendment(s) /response(s) in the Application 17/096,415, LEE et al. for “METHOD AND USER EQUIPMENT OF TRANSMITTING UPLINK SIGNAL IN WIRELESS COMMUNICATION SYSTEM, AND METHOD AND BASE STATION OF RECEIVING UPLINK SIGNAL IN WIRELESS COMMUNICATION SYSTEM”, which was filed on 11/12/2020. The amendment/response has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10841945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

In view of the Terminal Disclaimer filed and approved on  04/27/2022, the provisional rejection based on nonstatutory double patenting has been withdrawn.


Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:

A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

With respect to independent claims 1, 13, 14 and 15 the closest prior art consists of: Akkarakaran et al. (US20180302895A1); ZHANG et al. (US20190174466A1A1); CHEN et al. (US20170181155A1); RICO ALVARINO et al. (US20160219618A1); SUN et al. (US20180124753A1); LIU (US20170302419A1).

More particularly, AKKARAKARAN teaches (Fig. 7, paragraphs 91-93) a scheduled entity 106 (i.e. user equipment (UE)) and scheduling entity 108 (i.e. base station (BS)) for performing SPS configuration (step 702). As further described in by Fig. 17, paragraphs 145-146, the UE may receive or the BS may transmit specified DCI over PDCCH 1700 comprising scheduling assignments (e.g. downlink assignments and/or uplink grants).)
Furthermore, Fig. 17, paragraphs 146-148, teach the DCI including SPS configuration parameters to enable the UE to begin to utilize SPS UCI resource grants. More particularly, Fig. 19, steps 1902, 1904, paragraphs 153-154, teach receiving the UCI resource grant(s).) and Fig. 19, step 1906, paragraph 155, teach utilizing mini-slot (i.e. the SPS PUSCH signal is subslot-based.). Additionally, paragraph 92, teaches the parameters comprising a cyclic shift DMRS configuration and Fig. 19, steps 1908, 1910, paragraphs 88, 155-157, teach transmitting the UCI on specified set of resources elements, such as SPS PUSCH.
Although AKKARAKARAN teaches (Fig. 19, steps 1908, 1910, paragraphs 88, 155-157) combining sets of resource elements, AKKARAKARAN does not specifically describe transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted.

ZHANG, teaches (Fig. 14, paragraphs 285-287, step 1425) a DCI indicates information causing transmission of PUSCH in a same PUCCH resource. Furthermore, ZHANG teaches a TCI-State IE indicating PDSCH DMRS at paragraph 261 (i.e. DMRS pattern field).
However, AKKARAKARAN and ZHANG taken alone or in any reasonable combination, do not teach transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted. (as recited in claim 1, and similarly recited in claims 13, 14 and 15).

CHEN et al. (US20170181155A1) teaches (at Fig. 3, paragraphs 73, 87-88) a UE configured to selectively transmit UCI on a PUSCH or PUCCH based on type of UCI and whether the PUSCH is contention based. For example, the UCI may be transmitted on the PUCCH or the PUSCH in some cases. 

RICO ALVARINO et al. (US20160219618A1) teaches (at Fig. 6A, paragraphs 79-81) monitoring for a DCI (step 602) and receiving a DCI trigger (604) to transmit a UCI using specific resources in a PUCCH or PUSCH. 
 
SUN et al. (US20180124753A1) teaches (at Fig. 13, steps 1302, 1304, 1308, paragraphs 137-139) generating DCIs including control information for uplink grants in each DCI component. Furthermore, paragraphs 101, 110, teach utilizing uplink communications using a PUCCH and PUSCH.

LIU (US20170302419A1) is directed to using a DCI message to signal an aperiodic SRS configuration parameter. For example, Fig. 7, paragraph 89, teach detecting a DCI message and determining a SRS configuration parameter. 

However, none of these references, taken alone or in any reasonable combination, teach the features of: transmitting the UCI through the subslot-based SPS PUSCH in the subslot n, without simultaneously transmitting the PUCCH in the subslot n, based on the DMRS pattern-related field in the DCI being set to the first value, wherein the first value of the DMRS pattern-related field indicates that the UL DMRS is not mapped to at least one subslot among a plurality of subslots in which the subslot-based SPS PUSCH is transmitted. (as recited in claim 1, and similarly recited in claims 13, 14 and 15). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412